Title: To James Madison from William E. Hũlings, 1 April 1803 (Abstract)
From: Hũlings, William E.
To: Madison, James


1 April 1803, New Orleans. “Yesterday eveng I recd. a packet from Govr. Claiborne contg. a letter for the Intendt … (But in case of the French Authorities being arrived; to the Capt. Genl., or other agent authorized by the Governmt of France). I accordingly waited on Mr. Laussat, the Colonial Prefect, and delivered it to him. Mr. Laussat recd. me with much Affability, & assured me that it was the desire of the French Governt. to cultivate the most perfect harmony with the U. S.; that he at present coud do noth⟨ing,⟩ being here only to make arrangemts. in advan⟨ce⟩ for the troops &c. &c.; but he was sure that the french Governt. had no part in the Act of the Intendt., and if he had been here 6 mos. ago the deposit wou’d not have been shut. He also observed that it was the Policy of European Nations to admit no Consul in their Colonies; nevertheless he woud be glad to see me whenever I had anything to communicate from the Ameri[can] Governt. No doubt from the real necessity that there is in this Port for the agency of a Consul, it will be considered in the pending negociations.” Laussat said U.S. citizens “might count on the most friendly welcome when their business led them this way.” Official word has been received from Havana that Casa Calvo will arrive soon as commissioner to deliver the colony to the French authorities. “There is a rumour here this Morning that disturbances are brewg. between the English & French; and also that the french have saild in Considerable force part of which is destined for this place.”
 

   
   RC (DNA: RG 59, CD, New Orleans, vol. 1). 3 pp. Docketed by Wagner as received 8 May. Cover marked “via Natchez Express.”



   
   See JM to Claiborne, 14 Feb. 1803, and n. 2.



   
   A full transcription of this document has been added to the digital edition.

